Title: From Alexander Hamilton to James McHenry, 18 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York February 18th. 1800
          
          I have the honor to send you the following extract of a letter from Major Jackson dated Jany. 25. 1800 the appointments he proposes I recommend taking place should they appear to you for the good of the service.
          “In my letter of the 21st instant I mentioned that Doctor Tillinghast a Surgeon’s Mate in my Battalion had recently resigned, at the same time recommending, Dr Walter Hunnewell, as a proper person to fill the vacancy. At that time it did not occur to me, that Dr Oliver Hubbard attached to my Battalion was only a temporary Surgeon’s Mate. Under these circumstances I would wish Dr Hubbard  to receive an appointment of Surgeon’s Mate, in the room of Dr Tillinghast, and Dr Hunnewell appointed a temporary Surgeon’s Mate, in the room of Doctor Hubbard, otherwise the latter Gentlemen who has rendered himself reputable—may conceive  himself injured by an appointment over his head.” 
          Inclosed is the definitive arrangement of the Officers of the ninth Regiment which has been approved of.
          With great respect &—
          Secretary of War
        